Citation Nr: 0432935	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to June 
1945

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDINGS OF FACT

1.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

2.  The veteran died on November [redacted], 2001.  

3.  The immediate cause of death was major organ failure due 
to sepsis, with underlying pneumonia.  Underlying upper 
gastrointestinal blockage due to stress gastritis or 
alcoholic liver disease with a history of a cerebrovascular 
accident made a significant contribution to his death.  

4.  A service-connected disability did not cause or 
contribute to the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the appellant 
submitted her application in December 2002 and the RO 
properly notified her of the VCAA in an February 2002 letter 
which preceded the initial RO decision in May 2003.  

The RO explained to the appellant the evidence that was 
necessary to support her claim for service connection for the 
cause of the veteran's death in the February 2003 letter and 
July 2003 statement of of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to deathe case.  The RO obtained the 
veteran's service records and terminal hospitalization 
records from the VA Medical Center.  In May 2003 VA medical 
center informed the RO there were no records dated from 1980 
to 2000 showing the veteran had been treated at that 
facility.  The regulations provide VA may refrain from any 
further efforts to obtain records when they have been 
notified by the custodian of the record the records do not 
exist.  38 C.F.R. § 3.159(c)(2).  The RO informed the 
appellant in May 2003 that they had been told no VA records 
of treatment from 1980 to 2000 were in existence.  The RO 
kept the appellant apprised of their efforts to assist her in 
obtaining evidence in letters dated in March 2003, January 
2004 and March 2003.  The appellant was informed of what 
evidence the RO would attempt to obtain.  The RO in the 
September 2003 and May 2003 supplemental statements of the 
case listed all of the evidence and explained to the veteran 
why her claim was denied.  In September 2003 the appellant 
indicated she had no additional evidence to submit.  

VA has satisfied its obligation to notify and assist the 
appellant in this case.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  The death th, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Factual Background and Analysis.  As noted above, service 
connection for the cause of the veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. 
App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

The veteran's Affidavit for Philippine Army Personnel reveals 
he did not suffer any wounds or illnesses.  There are no 
records of any medical treatment in service.  

The veteran's Certificate of Death indicates he died on 
November [redacted] 2001.  The immediate cause of death was multiple 
organ failure.  The antecedent cause was sepsis.  The 
underlying cause was pneumonia.  Significant conditions which 
contributed to his death include an upper gastrointestinal 
blockage related to stress gastritis or alcoholic liver 
disease, and a cerebrovascular accident with an old probable 
thrombosis with right middle cerebral aneurysm and left sided 
hemiparesis.  

VA records of the veteran's terminal hospitalization in 
November 2001 indicate the veteran died on November [redacted] from 
cardiopulmonary arrest secondary to acute respiratory 
failure.  The veteran had suffered a cerebrovascular accident 
in 2000.  The cause of his cardiac arrest was noted to be 
multiple organ failure secondary to sepsis secondary to 
pneumonia.  The records also revealed history of old 
thrombosis, stress gastritis, and a history of alcoholism.  

The appellant appeared and gave testimony before an Acting 
Decision Review Officer at the RO in September 2003.  She 
testified the veteran complained during his lifetime of 
problems with his feet, stomach and having a cough.  The 
veteran had reported that during his service in the mountains 
he was always hungry and had a cough.  That was the reason 
she believed his death was related to service.  They had 
taken the veteran to VA hospital in November 2001.  She was 
unable to remember the names of doctors or hospitals who had 
treated the veteran prior to that date.  

The appellant also indicated to the RO that the veteran was 
treated prior to November 2001 at the VA hospital.  In May 
2003 the VA Medical Center informed the RO they had no 
records showing the veteran received medical care between 
1980 and 2000.  

During his lifetime the veteran did not apply for service 
connection for any disability.  Service records do not 
include any evidence of disease, injury or complaints of 
physical disorders in service.  There is no evidence which 
indicates the veteran incurred a disability of any kind in 
service.  

The only evidence which the appellant offered to link the 
veteran's death to service were her statements at the hearing 
in September 2003.  She did not indicate she knew the veteran 
during his service or that he suffered from any of the 
maladies which lead to his death during service.  She only 
stated he was hungry and had a cough, neither statement links 
the veteran's death to service.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

There is no evidence which relates the veteran's death to any 
event in service or to any disability which had its origins 
in service.  Service connection for the cause of the 
veteran's death is not warranted.  

The benefit of the doubt doctrine is not for application with 
regard to the claim of service connection for the cause of 
the veteran's death because the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



